                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MARIO CAICEDO and CARLOS CAICEDO,
JR., as Co-Personal Representatives of The
ESTATE of CARLA STEFANIAK,

       Plaintiffs,

v.                                                                 Case No. 8:19-cv-147-T-27CPT

AIRBNB, INC., and VILLA LE MAS a/k/a
LA MARES a/k/a VILLA BUENA VISTA,

      Defendants.
___________________________________/


                                             ORDER

       Before the Court are Plaintiffs’ Amended Motion to Remand, Motion for Costs, and

Memorandum of Authorities in Support Thereof (Dkt. 4); and Defendant AIRBNB, INC.’s response

in opposition (Dkt. 8). Upon consideration, Plaintiffs’ motion (Dkt. 4) is DENIED.

       Plaintiffs originally filed this action in state court alleging negligence (Counts I & IV),

vicarious liability (Counts II & V), negligent hiring/retention (Count III & VI), and violation of the

federal Racketeer Influenced and Corrupt Organizations Act (“RICO”) (Count VII). See (Dkt. 1-1).

Defendant AIRBNB, Inc. timely removed this action based on federal question jurisdiction. (Dkt.

1, ¶ 5) (“This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. § 1331

because Plaintiffs allege a claim under the Racketeering and Corrupt Organizations Act (RICO), 15

U.S.C. § 1961 et. seq.”).


                                                  1
